Citation Nr: 1612824	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 4, 2013, and entitlement to an initial disability rating in excess of 50 percent after December 4, 2013.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran has active duty service from June 1978 to October 1978 and October 2003 to March 2005, with additional time in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded the issue of entitlement to an increased rating for PTSD in September 2013.

In the December 2010 rating decision the RO assigned the initial disability rating for PTSD as 30 percent, and a December 2013 rating decision increased the Veteran's disability rating for PTSD to 50 percent.  However, because the initial disability rating assigned is not the maximum rating available, the case remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  For the period prior to December 4, 2013, the Veteran's PTSD was manifested by symptoms including sleep impairment, anxiety, and intrusive thoughts, which were at most productive of occupational and social impairment with occasional decrease in work efficiency.  The probative evidence of record is against finding that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.

2.  For the period beginning December 4, 2013, the Veteran's PTSD was manifested by symptoms including anxiety, chronic sleep impairment, self-isolationism, paranoia, and flattened affect, were productive of occupational and social impairment with reduced reliability and productivity.  The probative evidence of record is against finding that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas.
CONCLUSIONS OF LAW

1.  For the period prior to December 4, 2013, the criteria for a rating in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Codes 9400, 9411(2015).    

2.  For the period beginning December 4, 2013, the criteria for a rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9411(2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a May 2009 Statement of the Case.  Therefore, no further notice as to this claim is needed.

The Veteran's service treatment records, VA medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in September 2010 and December 2013.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records and lay statements and performed psychological examinations.  Further, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  As noted, the Board previously remanded the issue of an increased rating for PTSD in September 2013 to obtain all updated treatment records from VA.  A review of the record indicates that the specified VA treatment records have been obtained and associated with the Veteran's claims file.  Therefore, the Board determines that the Agency of Original Jurisdiction substantially complied with the Board's remand directives, and that the Board may now proceed with adjudication of the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).    

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discus, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Prior to December 4, 2103

The Veteran's service-connected PTSD is rated as 30 percent disabling.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity in most areas.  In February 2008, the Veteran had a mental health screening at VA where he described having nightmares and sleeping with a pistol; the mental health provider described his symptoms as severe.  The following month he returned to VA for a PTSD assessment and his mental status examination showed an anxious mood, but he had no evidence of paranoia or delusions.  His GAF score was 64.  The Veteran began group therapy and he reported that he was doing well.  His mental status examination was normal and he reported that he was complying with his medications.  His GAF score was 65.  In August 2009 the Veteran reported having nightmares and his mental status examination showed a poor mood and constricted affect, however his attention and concentration were normal.  

In September 2010 the Veteran underwent VA examination in connection with his claim and he reported having poor sleep and bad dreams, and he reported that he avoided others.  During his mental status examination the Veteran exhibited an anxious mood with tearfulness, but his speech and thought process were normal and his insight and judgment were good.  He was noted to be polite and cooperative with the VA examiner, and he was given a GAF score of 58.  The Veteran continued to receive follow-up mental health treatment and he reported that he was doing well with his medication and therapy.  His GAF scores were in the 60's.  

For the period prior to December 4, 2013, the Veteran was assigned a 30 percent disability rating for his PTSD.  The Board finds that during that period, the Veteran's symptoms did not produce functional impairment that more nearly approximate the criteria for a rating in excess of 30 percent.  Specifically, the Board notes that the Veteran's VA treatment records throughout that period and the September 2010 examination report consistently noted that the Veteran was alert and oriented.  Moreover, he seemed to do well with consistent medication and mental health treatment.  His memory, speech, and thought content were within normal limits.  Additionally, his thought process was noted to be logical and goal directed.  

While the Board acknowledges that the Veteran reported periodic sleep disturbances and occasional nightmares about his stressors, the Board finds that those symptoms were not productive of functional impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity.  To that extent, the Board notes that the Veteran was assessed with GAF scores between 55-65, which suggests mild to moderate symptoms.  The Veteran's treatment records are consistent with a finding of a 30 percent disability rating for his PTSD prior to December 4, 2013.


Beginning December 4, 2013

On December 4, 2013, the Veteran again underwent VA examination in connection with his claim.  At that time the Veteran complained of self-isolationism and difficulty concentrating.  His mental status examination showed an anxious and depressed mood but his attention, concentration, and insight were normal.  The VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran continued to receive mental health treatment and he reported that he was doing well with his group therapy.  He reported having some situational stressors but his mental status examinations were normal.  In one of his most recent VA treatment records from August 2015 the Veteran reported having paranoia and startling easily.  During his mental status examination he had an irritable mood but the remainder of the findings were normal.  

For the period beginning December 4, 2013, the Veteran was assigned a 50 percent rating for PTSD.  The Board finds that the Veteran's symptoms do not produce functional impairment that more nearly approximate the criteria for a 70 percent rating.  While the Veteran's PTSD has manifested by anxiety, suspiciousness, chronic sleep impairment, and difficulty establishing and maintaining effective social relationships, the evidence is against finding that these symptoms are productive of occupational and social impairment with deficiencies in most areas.  The Board notes that the Veteran reported doing well when he was using his medication consistently and attending group therapy.  The December 2013 examination report indicated that the Veteran's symptoms were productive of moderate impairment.  Specifically, as noted the VA examiner opined that the Veteran's PTSD symptomology was productive of occupational and social impairment with reduced reliability and productivity.  

As such, the Board finds that the preponderance of the evidence does not suggest that the functional impairment stemming from the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  To the contrary, the evidence of record indicates that the Veteran was polite, cooperative, and alert.  He denied delusions, hallucinations, and homicidal ideation.  He was able to perform his activities of daily living independently.  With regard to social functioning, he reported isolating himself from others, but he has been able to interact with members of his immediate family.  

The Board acknowledges the assertions of the Veteran that his PTSD is more severe than currently rated.  The Veteran is competent to report matters that he experiences or observes, such as sleep disturbances, irritability, and nightmares.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in the absence of evidence of specialized medical training or expertise, which has not been shown, they are not competent to provide opinions of a medical matter, such as whether the Veteran's symptoms satisfy a specific rating criterion.  See also Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating "a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, his assertions cannot constitute competent medical evidence on those matters.  

Therefore, the Board finds that the VA examination reports are the most probative evidence as to the current nature and severity of the Veteran's PTSD.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The examination reports addressed the Veteran's reported symptoms, were based on an in-person psychological examination, and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's assertions have been considered and are probative, the Board attaches greater probative weight to the clinical findings of the skilled medical professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Therefore, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent for the period prior to December 4, 2013, and in excess of 50 percent for the period thereafter.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).
Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's PTSD.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).  During the appeal period, the Veteran's PTSD was manifested by anxiety, suspiciousness, chronic sleep impairment, flattened affect, and difficulty establishing and maintaining effective social relationships.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are contemplated by 30 and 50 percent disability ratings.  Thus, the assigned ratings more than reasonably describe the Veteran's disability level and symptomatology and referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total disability rating based on individual unemployability due to service-connected disability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran has not asserted that he is unable to work as a result of his service-connected disabilities, nor has the issue otherwise been raised by the record.  The Veteran has been working as an Inventory Manager for a used car lot during the appeal period.  As such, the Board finds the issue of entitlement to a TDIU has not been raised.







ORDER

Entitlement to a rating in excess of 30 percent for PTSD prior to December 4, 2013 is denied.

Entitlement to a rating in excess of 50 percent for PTSD beginning December 4, 2013 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


